     Case 2:20-cr-00156-RFB-DJA Document 149 Filed 10/08/20 Page 1 of 3




1
     WILLIAM H. BROWN, ESQ. (7623)
     BROWN MISHLER, PLLC
2    911 N. Buffalo Dr., Ste. 202
3    Las Vegas, Nevada 89128
     Tel: (702) 816-2200
4
     Email: WBrown@BrownMishler.com
5    Attorney for Defendant
     Pedro Montalvo
6

7                         UNITED STATES DISTRICT COURT
                               DISTRICT OF NEVADA
8

9     UNITED STATES OF AMERCIA,                         2:20-cr-00156-RFB-DJA
10
                         Plaintiff,                  UNOPPOSED MOTION TO
11    vs.                                               ALLOW TRAVEL
12
      ADALI ARNULFO ESCALANTE-
13    TRUJILLO, et al.,
14
                         Defendants.
15

16
            Certification: This motion is timely filed.
17

18          Comes now the defendant, Pedro Montalvo, by and through his counsel
19
     of record, William Brown, of BROWN MISHLER, PLLC, and hereby moves
20
     this court for permission to travel to California on November 2, 2020, for a
21

22   medical appointment. This request is based on the Points and Authorities
23
     attached hereto.
24

25          Dated: October 7, 2020                By /s/ William H. Brown
                                                  WILLIAM H. BROWN
26                                                Attorney for Pedro Montalvo
27

28




                                              1
     Case 2:20-cr-00156-RFB-DJA Document 149 Filed 10/08/20 Page 2 of 3




1
                                MEMORANDUM OF
                             POINTS AND AUTHORITIES
2

3
             Defendant Pedro Montalvo’s pretrial release conditions forbid out-of-
4

5    state travel and Montalvo therefore seeks permission from the Court to travel
6
     to California for a recently scheduled medical appointment on November 2,
7
     2020.
8

9            The defense has communicated with Montalvo’s Pretrial Services
10
     Officer, and the government, and neither opposes this request.
11

12
             Dated: October 7, 2020              By /s/ William H. Brown
                                                 WILLIAM H. BROWN
13                                               Attorney for Pedro Montalvo
14

15                   CERTIFICATE OF ELECTRONIC SERVICE
16
           The undersigned hereby certifies that he is an employee of BROWN
17
     MISHLER, PLLC, and is a person of such age and discretion as to be
18   competent to serve papers, and that on October 7, 2020 he served an
     electronic copy of the above and foregoing UNOPPOSED MOTION TO
19
     ALLOW TRAVEL by electronic service (ECF)
20

21                                               /s/ William Brown
                                                 Employee of BROWN MISHLER,
22
                                                 PLLC
23

24

25

26

27

28




                                             2
     Case 2:20-cr-00156-RFB-DJA Document 149 Filed 10/08/20 Page 3 of 3




1
     WILLIAM H. BROWN, ESQ. (7623)
     BROWN MISHLER, PLLC
2    911 N. Buffalo Dr., Ste. 202
3    Las Vegas, Nevada 89128
     Tel: (702) 816-2200
4
     Email: WBrown@BrownMishler.com
5    Attorney for Defendant
     Pedro Montalvo
6

7                        UNITED STATES DISTRICT COURT
                              DISTRICT OF NEVADA
8

9     UNITED STATES OF AMERCIA,                    2:20-cr-00156-RFB-DJA
10
                        Plaintiff,                  [PROPOSED]
11    vs.                                      ORDER ALLOWING TRAVEL
12
      ADALI ARNULFO ESCALANTE-
13    TRUJILLO, et al.,
14
                        Defendants.
15

16

17
            Having considered defendant Pedro Montalvo’s unopposed motion for
18
     travel, it is hereby ordered that the motion is granted, such that Montalvo
19

20   may travel to California for a medical appointment on November 2, 2020.
21

22                         8 2020
            Dated: October __,           ____________________________________
                                         RICHARD F. BOULWARE, II
23
                                         United States District Judge
24

25

26

27

28




                                           1
